Exhibit 10.1

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
January 22, 2013, among OFS Capital WM, LLC (the “Borrower”), MCF Capital
Management LLC, as loan manager (in such capacity, the “Loan Manager”), Wells
Fargo Bank, National Association, as a Class A Lender (the “Class A Lender”),
Madison Capital Funding LLC, as a Class B Lender (the “Class B Lender” and
together, with the Class A Lender, the “Lenders”), Wells Fargo Securities, LLC,
as administrative agent (in such capacity, the “Administrative Agent”) and Wells
Fargo Delaware Trust Company, N.A., as trustee (in such capacity, the
“Trustee”).

WHEREAS, the Borrower, the Loan Manager, the Administrative Agent, the Lenders,
the other lenders party from time to time thereto and the Trustee are party to
the Loan and Security Agreement, dated as of September 28, 2010 (as amended from
time to time prior to the date hereof and as may be further amended,
supplemented or otherwise modified, the “Loan and Security Agreement”),
providing, among other things, for the making and the administration of the
Advances by the lenders to the Borrower; and

WHEREAS, the Borrower, the Loan Manager, the Administrative Agent, the Trustee
and the Lenders desire to amend the Loan and Security Agreement, in accordance
with Section 13.1 of the Loan and Security Agreement and subject to the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.Defined Terms. Terms used but not defined herein have the respective
meanings given to such terms in the Loan and Security Agreement.

ARTICLE II

Amendments to Loan and Security Agreement

SECTION 2.1. Amendments.

(a) Section 1.1 of the Loan and Security Agreement shall be amended by deleting
the definition of “Commitment Reduction Percentage” and inserting the following
in lieu thereof:

“Commitment Reduction Percentage”: (a) On or prior to (i) with respect to the
Class A Commitments, March 31, 2013 and (ii) with respect to the Class B
Commitments, January 10, 2013, a rate per annum equal to 1.00% and
(b) thereafter, zero.



--------------------------------------------------------------------------------

(b) Section 2.3 of the Loan and Security Agreement shall be amended by inserting
the following as a new sentence at the end of clause (a)(ii):

“Upon the repayment of the Class B Obligations in full, all rights and
obligations of the Class B Lenders, and all provisions and references in this
Agreement relating to the Class B Lenders, shall have no further force and
effect except for those provisions of this Agreement that would otherwise
survive the termination of this Agreement which shall remain in full force and
effect for the benefit of the Class B Lenders.”

(c) A new Section 6.2(m) is hereby added to the Loan and Security Agreement
immediately after Section 6.2(l) as follows:

“(m) The Borrower and the Collateral Manager agree that the Collateral Manager
shall not, unless the Collateral Manager otherwise consents, allocate any Loans
to the Borrower if, after giving effect thereto, the aggregate principal amount
of all Loans owned by the Borrower would exceed $245,000,000.”

ARTICLE III

Class B Commitment Termination

SECTION 3.1. Pursuant to Section 2.3(a)(ii) of the Loan and Security Agreement,
the Borrower and each Class B Lender hereby agrees to permanently and
irrevocably reduce the Class B Commitments to $0 and agrees that the related
Commitment Reduction Fee is $0. This reduction shall be effective as of the date
set forth above.

ARTICLE IV

Representations and Warranties

SECTION 4.1. The Borrower hereby represents and warrants to the Administrative
Agent, the Trustee and the Lenders that, as of the date first written above,
(i) with respect to the Borrower and the OFS Seller, no event has occurred and
is continuing that constitutes either a Default or an Event of Default and
(ii) the representations and warranties of the Borrower contained in the Loan
and Security Agreement are true and correct in all material respects on and as
of such day (other than any representation or warranty that is made as of a
specific date).

SECTION 4.2. The Loan Manager hereby represents and warrants to the
Administrative Agent, the Trustee and the Lenders that, as of the date first
written above, (i) with respect to the Loan Manager and the Madison Seller, no
event has occurred that constitutes either a Default, an Event of Default or a
Loan Manager Termination Event and (ii) the representations and warranties of
the Loan Manager contained in the Loan and Security Agreement are true and
correct in all material respects on and as of such day (other than any
representation or warranty that is made as of a specific date).

 

2



--------------------------------------------------------------------------------

ARTICLE V

Conditions Precedent

SECTION 5.1. This Amendment shall become effective upon the execution and
delivery of this Amendment by the Borrower, the Loan Manager, the Administrative
Agent, the Trustee, the Required Lenders and the Class B Lenders representing
one hundred (100) percent of the outstanding Class B Commitments.

ARTICLE VI

Miscellaneous

SECTION 6.1. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6.2. Severability Clause. In case any provision in this Amendment shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 6.3. Ratification. Except as expressly amended hereby, the Loan and
Security Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of the Loan and Security Agreement for all purposes.

SECTION 6.4. Counterparts. The parties hereto may sign one or more copies of
this Amendment in counterparts, all of which together shall constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 6.5. Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER: OFS CAPITAL WM, LLC By: OFS Capital Corporation, its Administrative
Manager

By:

 

/s/ Robert S. Palmer

  Name: Robert S. Palmer   Title: Chief Financial Officer



--------------------------------------------------------------------------------

LOAN MANAGER: MCF CAPITAL MANAGEMENT LLC By:  

/s/ Joshua Niedner

  Name: Joshua Niedner   Title: Director CLASS B LENDER: MADISON CAPITAL FUNDING
LLC representing 100% of the aggregate Class B Commitments in effect as of the
date hereof By:  

  /s/ Joshua Niedner

Name:   Joshua Niedner Title:   Director



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC, in its capacity as
Administrative Agent

By:

 

/s/ Mike Romanzo

  Name:Mike Romanzo   Title: Director CLASS A LENDER: WELLS FARGO BANK, NATIONAL
ASSOCIATION representing 100% of the aggregate Class A Commitments in effect as
of the date hereof By:  

/s/ Raj Shah

  Name: Raj Shah   Title: Managing Director



--------------------------------------------------------------------------------

THE TRUSTEE: WELLS FARGO DELAWARE TRUST COMPANY, N.A., not in its individual
capacity but solely as Trustee

By:

 

/s/ Michael Roth

  Name: Michael Roth   Title: Vice President